DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  
Line 4: the phrase “the paper ejection” is suggested to be changed to -- a paper ejection --.  
Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: INFORMATION PROCESSING APPARATUS, INFOEMATION PROCESSING SYSTEM, AND INFORMATION PROCESSING METHOD CONFIGURED TO PERFORM SETTING A STATE OF A DOCUMENT TO ALREADY READ OR UNREAD BASED ON THE OUTPUT OF PAGES OF AN ACCUMULATED DOCUMENT IN STORAGE.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (US Pub 2009/0116076) in view of Kato (US Pub 2004/0190074).

Re claim 1: Nagano discloses an information processing apparatus comprising: 
circuitry configured to: 
control output of the accumulated document based on an operation of a user (e.g. the user inputs an output command and the management target documents specified can be printed or transmitted, which is taught in ¶ [22].); and 

[0022] The operation key section 55 includes a plurality of operation keys for accepting an operation input by the user. The operation key section 55 is used, for example, when the user selectively executes a key input operation of a necessary function from among a variety of functions such as the copy function, the printer function, the scanner function, and the facsimile function, or when the user inputs an operation of the number of copies, a copy execution command, etc. Further, the operation key section 55 is used when an operation of any one of management target documents is specified or when an operation 

set a state of the document to unread in response to the document being accumulated in the storage, and set the state of the document to already read on condition that output of all pages of the document is completed (e.g. the MFP contains an unread state of documents in a storage that are not processed for reading.  In addition, the system contains the state of read when all of the documents have been read, which is taught in ¶ [26].).  

[0026] With the aim of providing an image forming apparatus capable of highly detailed updating and managing in real time a status of a management target document that changes every moment and also dynamically updating and managing stored information on an accumulated document along with changes in the grasped condition of the document, the main control section 11 includes an operation information acquisition section 71 acquiring operation information when a user specifies an operation for a document in line with his/her intention and its related processing from among documents displayed on a display screen of the touch panel section 53, a document accumulation section 73 in which information of each of a plurality of documents is accumulated, an additional information storage section 74 storing additional information on a current status of processing of each of the plurality of documents, permission or prohibition of overwriting, and an accumulation period as associated with each appropriate document, a current status determination section 75 performing processing for determining a current status of processing of a relevant document based on the operation information having been acquired in the operation information acquisition section 71, and a document management section 77 updating and managing stored information on an accumulated document in the document storage section 73 based on the additional information having been read out from the additional information storage section 74 by releasing for a new The document management section 77 has a function of updating and managing stored information in the additional information storage section 74 based on the current status of processing of the relevant document having been stored in the additional information storage section 74 and the current status of processing of the document having been determined by the current status determination section 75 in such a manner as to change a current status of processing of an unread document from unread to read when details of operation information having been acquired in the operation information acquisition section 71 regard an operation related to processing that targets all the pages of the unread document, whereas to change a current status of processing of an unread document from unread to hold when the details of operation information regard an operation related to processing that targets a part of the pages of the unread document. In the following, as a current status of processing of a document, description is given as exemplifying each status of, for example, unread that indicates being unprocessed, hold that indicates being in the course of processing, and read that indicates having been processed.

However, Nagano fails to specifically teach the features of accumulate a document received by FAX in a storage. 
However, this is well known in the art as evidenced by Kato.  Similar to the primary reference, Kato discloses a MFP that receives faxes and performs a printing process on the received information (same field of endeavor or reasonably pertinent to the problem).    
Kato teaches accumulate a document received by FAX in a storage (e.g. the invention teaches a MFP that receives fax documents and determines what operations to perform to the fax document once received, which is taught in ¶ [41]-[44].  ¶ [52]-[54] teach the step of automatically printing a fax document once received or store the 

[0041] Switching the virtual drive function (ON/OFF) is implemented in a switching process shown in FIG. 3 and a recognition setting process shown in FIG. 4. FIG. 3 is a flowchart showing the switching process executed by the CPU 10 when a switch command is inputted from the operation unit 29. In FIG. 3, a first mode implies an operation mode in which received facsimile data is not recorded but the facsimile data is transferred to the PC, a second mode implies an operation mode in which the received facsimile data is recorded, and the facsimile data is transferred to the PC. A third mode is an operation mode in which the received facsimile data is recorded but the facsimile data is not transferred to PC. FIG. 4 is a flowchart showing the recognition setting process repeatedly executed by the CPU 10 at all times.

[0042] When a switch command is inputted from the operation unit 29, the CPU 10 determines which mode is indicated by the switch command, among a first mode through a third mode (S100). If the switch command is determined to be a command for switching to the first mode, then the CPU 10 sets the receiving/printing function for facsimile data to OFF (S111) and sets the virtual drive function to ON (S113). Here, the receiving/printing function for facsimile data is a function for quickly and automatically printing facsimile data received from an external source via the line-controlling unit 25, without prompting the user for printing confirmation.

[0043] When the process in S113 ends, the CPU 10 creates the virtual drive area 12d in the RAM 12 and creates a plurality of folders in the virtual drive area 12d for sorting and storing various data (S115). Specifically, the CPU 10 in the preferred embodiment creates a first folder for storing image data for printing, a second folder for storing image data for fax transmissions, a third folder for storing image data for e-mail 

[0044] However, if the switch command is determined to be a command for switching to the second mode in S100, the CPU 10 sets the receiving/printing function for facsimile data to ON (S121) and sets the virtual drive function to ON (S123). In S125 the CPU 10 creates the virtual drive area 12d in the RAM 12 and creates the plurality of folders in the virtual drive area 12d. If the virtual drive area 12d has already been created, the process of S125 is skipped. Subsequently, the CPU 10 ends the switching process.


[0052] If the CPU 10 determines that the receiving/printing function is on (S320: YES), then the CPU 10 begins executing a first image forming process shown in FIG. 6 (S325) and advances to the process in S330. However, if the CPU 10 determines that the receiving/printing function is off (S320: NO), then the CPU 10 advances to S330 without executing the first image forming process.

[0053] In S330, the CPU 10 determines whether the virtual drive function is on. If the CPU 10 determines that the virtual drive function is on (S330: YES), then the CPU 10 begins executing a converting/writing process shown in FIG. 7 (S335) and subsequently advances to the process of S340. However, if the CPU 10 determines that the virtual drive function is off (S330: NO), then the CPU 10 advances to S340 without executing the converting/writing process.

[0054] In S340, the CPU 10 determines whether one page worth of facsimile data transmitted from the external facsimile machine 5 via the line-controlling unit 25 and the modem 27 has been acquired. If one page worth of data has not been acquired (S340: NO), then the CPU 10 acquires the facsimile data from the modem 27 and writes this data to the user area 12c (S350) until one page worth of facsimile data has been acquired (until a YES determination in S340).



[0068] Subsequently, the CPU 10 determines whether all pages of the facsimile data have been converted to image data (S560). If the CPU 10 determines that not all pages have been converted (S560: NO), then the CPU 10 returns to S510, reads the next page of facsimile data from the user area 12c (S520), and converts this data to the PDF or TIFF format (S540 or S545). At this time, this next page of image data is combined with the previous page of image data to form a single image data (image data in the PDF or TIFF format). Next, the CPU 10 writes the converted image data to the user area 12c (S550).

[0073] After updating the log file, in S580 the CPU 10 writes the converted image data to the fourth folder in the virtual drive area 12d. In S590 the CPU 10 writes the updated log file to the virtual drive area 12d, and subsequently ends the converting/writing process.

[0074] The operations of the digital multifunction device 1 were described above for a fax reception. When the personal computer 50 writes image data to the virtual drive area 12d while the virtual drive function is on, the digital multifunction device 1 reads this image data from the virtual drive area 12d and performs a prescribed process on the image data, such as a printing process, a fax transmitting process, or a mail transmitting process.

Therefore, in view of Kato, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of accumulate a document received by FAX in a storage, incorporated in the device of Nagano in order to obtain image data and perform prescribed processes without incorporating special programs used by the MFP, which makes the MFP easier to use (as stated in Kato ¶ [05] and [06]).  


Nagano teaches the information processing apparatus according to claim 1, wherein the circuitry is configured not to set the state of the document to already read when the output of some or all of the pages of the document is not completed (e.g. the invention teaches to setting the state to hold when only a part of the documents are read, which is described in ¶ [26] above.).  

Re claim 3: The teachings of Nagano in view of Kato are applied to independent claim 1 above.
Nagano teaches the information processing apparatus according to claim 1, wherein the circuitry is further configured to: acquire a state of the output of the document; and determine whether the output of all pages of the document is completed based on the acquired state of the output of the document (e.g. the invention teaches acquiring the status of a document that is being previewed, or output, which is described in ¶ [30] and [31].  In particular, the invention determines if all of the pages are output in order to change the status of the output from unread to read, which is described in ¶ [30]-[32] and [34].).  

[0030] In response to being provided with the operation information from the operation information acquisition section 71, the current status determination section 75 makes a determination on whether the reading (previewing) of the unread document by the user is completed (Step S12).
[0031] When a determination that the reading (previewing) of the unread document by the user is completed is made, as a result of 

[0032] When a determination that the reading (previewing) of all the pages of the document by the user is completed is made, as a result of all page reading (previewing) determination in Step S13, the document management section 77 updates and manages the stored information in the addition information storage section 74 so as to change the current status of processing of the document from unread to read. At the same time, along with the updating, the document management section 77 updates displayed information of the document related to the updating on the display screen of the touch panel section 53 (Step S14).

[0034] Now, an example of a display screen after the updating in Step S14 and Step S15 is described. In an embodiment in FIG. 5, a document list is displayed with each document status, without being sorted according to the current status of each document. As the status of each document, "undone" indicating being unprocessed, "hold" indicating being in the course of processing, and "done" indicating having been processed can be exemplified. Also, the number of items of a document belonging to each current status is displayed on the heading portion 81 in such a manner that there are 2 items of "unread" indicating being unprocessed, 2 items of "hold" indicating being in the course of processing, and 1 item of "read" indicating having been processed. Further, permission or prohibition of overwriting is adopted as the status of each document. More specifically, in the screen example of FIG. 5, a "symbol mark of locking" 83 symbolically indicating that overwriting is prohibited is displayed as associated with an unread document in which overwriting is prohibited, whereas a "symbol mark of unlocking" 85 symbolically indicating that overwriting is possible is displayed as associated with a read document or a hold document in which overwriting is permitted (although there is a case where overwriting is prohibited, which will be described later). Details of the permission or prohibition of overwriting will be described later.

Re claim 5: The teachings of Nagano in view of Kato are applied to dependent claim 3 above.

control delivery of the document (e.g. the network I/F section controls the transmission of data to a PC via a LAN, which is taught in ¶ [24] and [[25].  The facsimile communication section controls transmission of image data read by a scanner to another facsimile, which is taught in ¶ [23].);

[0023] The facsimile communication section 61 includes an encoding/decoding section (not shown), a modulation and demodulation section (not shown), and a Network Control Unit (NCU) (not shown). The facsimile communication section 61 transmits image data of a document having been read by the scanner section 21 to a facsimile machine via a telephone line and receives image data having been transmitted from a facsimile machine etc.

[0024] The HDD 63 has a storage area for a plurality of document boxes and stores image data having been read out by the scanner section 21 and a variety of data such as an output format being set in the image data. The image data stored in the HDD 63 is not only used inside the image forming apparatus, a program, and a recording medium but also checked from a client PC, etc., via the network I/F section 65 or transferred to a predetermined folder on a client PC, a file transfer protocol (FTP) server, etc., if necessary.

[0025] The network I/F section 65 controls transmission and reception of a variety of data with respect to a client PC, etc., connected via the LAN, with use of a network interface (10/100Base-TX) etc.
 
acquire a number of pages of the document, the delivery of the pages being completed (e.g. documents are transmitted to another destination, which is taught in ¶ 
determine whether the delivery of all pages of the document is completed based on the number and determine that the output of all pages of the document is completed in response to a determination that the delivery of all pages of the document is completed (e.g.th invention determines whether a part or all of the documents have been transmitted.  If a part of the documents, and not all, have been transmitted, the status of the transmitted page is changed from unread to hold.  If all of the pages of a document are transmitted, the status is changed from unread to read, which is described in ¶ [50] above.  In order to know if all pages are transmitted, the number of pages must be known.).  

Re claim 7: The teachings of Nagano in view of Kato are applied to independent claim 1 above.
Nagano teaches the information processing apparatus according to claim 1, the circuitry is further configured to display the state of the document on a display device based on a further operation of the user (e.g. figure 5 illustrates a screen shown to a user that shows the state of a document.  If a user fully processes a document, the screen will reflect “Done” regarding that document, which is taught in ¶ [34].  Reflecting “Done” is based on an operation of the user on the document.).  

[0034] Now, an example of a display screen after the updating in Step S14 and Step S15 is described. In an embodiment in fig. 5, a document list is displayed with each document status, without being sorted according to the current status of each document. 

Re claim 12: Nagano teaches an information processing method comprising: 
setting a state of the document to unread in response to the document being accumulated in the storage (e.g. the MFP contains an unread state of documents saved in a storage that are not processed for reading, which is taught in ¶ [26] above.); 
controlling output of the accumulated document based on an operation of a user (e.g. the user inputs an output command and the management target documents specified can be printed or transmitted, which is taught in ¶ [22] above.); and 
setting the state of the document to already read on condition that output of all pages of the document is completed (e.g. in addition, the system contains the state of read when all of the documents have been read, which is taught in ¶ [26] above.).
However, Nagano fails to specifically teach the feature of accumulating a document received by FAX in a storage.

Kato teaches accumulating a document received by FAX in a storage (e.g. the invention teaches a MFP that receives fax documents and determines what operations to perform to the fax document once received, which is taught in ¶ [41]-[44].  ¶ [52]-[54] teach the step of automatically printing a fax document once received or store the information and confirm printing before output of the fax document.  The invention further teaches the format of fax documents and the location of where fax documents are stored before being accessed to print or output, which is taught in ¶ [67], [68], [73] and [74].).

Therefore, in view of Kato, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of accumulating a document received by FAX in a storage, incorporated in the device of Nagano in order to obtain image data and perform prescribed processes without incorporating special programs used by the MFP, which makes the MFP easier to use (as stated in Kato ¶ [05] and [06]).



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano, as modified by Kato, as applied to claim 3 above, and further in view of Kitano (US Pub 2007/0071461).

Re claim 4: The teachings of Nagano in view of Kato are applied to dependent claim 3 above.
Nagano teaches the information processing apparatus according to claim 3, wherein the output circuitry is configured to: 
control printing of the document (e.g. a printer controller is used to control printing of a document, which is taught in ¶ [16].); 

[0016] The main control section 11 houses a scanner controller 13 controlling an operation for achieving a scanner function, a facsimile controller 15 controlling an operation for achieving a facsimile function, a printer controller 17 controlling an operation for achieving a printer function, and a copy controller 19 controlling an operation for achieving a copy function. The main control section 11 has overall control for an operation of the entire copier.

acquire a number of pages of the document (e.g. the system teaches printing a part of the pages or all of the pages in order to set the status from unread to hold or from unread to read, which is described in ¶ [49] and [50].). 

[0049] More specifically, a mode of updating and managing stored information in the additional information storage section 74 in such a manner that when details of operation information having been acquired in the operation information acquisition section 71 regard an operation of reading (previewing) all the pages of an unread document, the current status of processing of the document is changed from unread to read, whereas when the 

[0050] Accordingly, it should be understood that the following modes are construed as being within the technical scope of the present invention; a mode of updating and managing stored information in the additional information storage section 74 in such a manner that when details of operation information having been acquired in the operation information acquisition section 71 regard an operation of printing all the pages of an unread document, the current status of processing of the document is changed from unread to read, whereas when the details of operation information regard an operation of printing a part of the pages of an unread document, the current status of processing of the document is changed from unread to hold, and a mode of updating and managing stored information in the additional information storage section 74 in such a manner that when details of operation information having been acquired in the operation information acquisition section 71 regard an operation of transmitting all the pages of an unread document, the current status of processing of the document is changed from unread to read, whereas when the details of operation information regard an operation of transmitting a part of the pages of an unread document, the current status of processing of the document is changed from unread to hold.

However, Nagano fails to specifically teach the features of acquire a number of pages of the document, the paper ejection of the pages being completed by the printing of the document; and determine whether the paper ejection of all pages of the document is completed based on the number and determine that the output of all pages of the document is completed in response to a determination that the paper ejection of all pages of the document is completed.  

Kitano teaches acquire a number of pages of the document, the paper ejection of the pages being completed by the printing of the document (e.g. the control unit determines the total pages of a job and also determines if the last page has reached the discharge roller once the discharged medium detection unit detects a page ejected from the fixing unit onto the stacker, which is taught in ¶ [32] and [36].); and 

[0032] The control unit 30 analyzes a print job received from the upper device (not shown), and sorts out the print data per page to form image data. The control unit 30 includes a last medium determining unit 39. The last medium determining unit 39 counts a medium detection signal sent from the discharged medium detection unit 33, and then compares a count value with a page number of the image data processed at the control unit 30, so that the last medium determining unit 39 determines whether the medium with a last page of the image data printed thereon, i.e., a last medium of the print job, is detected. Instead of the discharged medium detection unit 33, it is possible to use the writing sensor 32 for detecting the last medium of the print job.

[0036] According to the image data, a toner image is formed on the medium in the image forming unit 18. When the medium passes through the fixing unit 21, the toner image is fixed to the medium, thereby printing on the medium. After the medium is printed, the discharge roller 22 transports the medium, and the discharged medium detection unit 33 disposed between the fixing unit 21 and the discharge roller 22 detects a trailing edge of the medium. Then, the last medium determining unit 39 of the control unit 30 determines whether the detected medium is the last medium of the print job. When the medium is not the last medium of the print job, the medium is transported at the 

determine whether the paper ejection of all pages of the document is completed based on the number and determine that the output of all pages of the document is completed in response to a determination that the paper ejection of all pages of the document is completed (e.g. the printer determines the number of pages in a job and determines the number of pages detected by the discharged medium detection unit, which is taught in ¶ [32] and [36] above.  The last medium determining unit detects the last medium by comparing the detected page number from the number of pages described in the job to confirm the last page has been fed for discharge, which is taught in ¶ [32] and [36] above.  The completion of the discharge is determined in response to the detection.).
	Therefore, in view of Kitano, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of acquire a number of pages of the document, the paper ejection of the pages being completed by the printing of the document; and determine whether the paper ejection of all pages of the document is completed based on the number and determine that the output of all pages of the document is completed in response to a determination that the paper ejection of all pages of the document is completed, incorporated in the device of Nagano, in order to determine the last sheet of a job for speeding up the discharge of the last page, which .  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano, as modified by Kato, as applied to claim 3 above, and further in view of Nomura (US Pub 2005/0213719).

Re claim 6. The teachings of Nagano in view of Kato are applied to dependent claim 3 above.
Nagano teaches the information processing apparatus according to claim 3, wherein the circuitry is configured to: 
control FAX transmission of the document (e.g. the facsimile communication section controls transmission of image data read by a scanner to another facsimile, which is taught in ¶ [23] above.). 
However, Nagano fails to specifically teach the features of acquire a number of pages of the document, the FAX transmission of the pages being completed; and determine whether the FAX transmission of all pages of the document is completed based on the number and determine that the output of all pages of the document is completed in response to a determination that the FAX transmission of all pages of the document is completed.  
However, this is well known in the art as evidenced by Nomura.  Similar to the primary reference, Nomura discloses the number of pages scanned in a job are counted 
Nomura teaches acquire a number of pages of the document, the FAX transmission of the pages being completed (e.g. the facsimile scans a document to determine the amount of originals to fax.  The amount or number counted will be considered as the number of documents transmitted, which is disclosed in ¶ [88].); and 

[0088] At this point, in step S1-8, the facsimile control part 62 counts the number of read sheets of the original material. Specifically, the facsimile control part 62 instructs the image processing control unit 30 to count the number of read sheets of the original material. The image processing control unit 30 controls the image reading control unit 32 so as to count the number of read sheets of the original material, and notifies the facsimile control part 62 of the number of read sheets. As a result, the number of read sheets of the original material serving as the amount of facsimile transmission is obtained.

determine whether the FAX transmission of all pages of the document is completed based on the number and determine that the output of all pages of the document is completed in response to a determination that the FAX transmission of all pages of the document is completed (e.g. the system detects the actual amount of faxed pages sent and calculates an amount to be charged.  This informs the system to send a notification of a complete fax job performed or an error notification of an incomplete fax job, which is taught in ¶ [113]. [115], [118] and [135].).

[0113] When the facsimile transmission is completed, the image processing unit part 20A transmits a transmission result report to the information processing unit part 20B. The transmission result report contains data on a communication state indicating 

[0115] In step S4-3, receiving a transmission result report containing data on the normal-end communication state and the number of sheets actually transmitted, the facsimile control part 62 notifies the overall control part 60 of reception of the transmission result report. In step S4-4, receiving this notification, the overall control part 60 determines the actual facsimile transmission status in accordance with the transmission result report, and in step S4-5, determines an amount to be charged. Specifically, the overall control part 60 calculates the amount to be charged in the same manner as in step S1-10 of FIG. 5, using the number of sheets actually transmitted contained in the transmission result report. Then, the overall control part 60 notifies the coin rack management part 61 of the amount to be charged.

[0118] In step S4-9, receiving this notification, the overall control part 60 instructs the image processing control unit 30 to delete the original material data stored temporarily in the HDD 33. Alternatively, the overall control part 60 receiving this notification deletes the original material data stored temporarily in the original data storage part 65. Specifically, the image processing control unit 30 deletes the original material data by writing a random symbol string over a physical area in which the original material data is stored in the HDD 33. The overall control part 60 deletes the original material data by writing random data in the original data storage part 65. Then, in step S4-10, the overall control part 60 notifies the user of completion of facsimile transmission. Specifically, the overall control part 60 displays on the display unit 50 a message for notifying the user of completion of facsimile transmission and cautioning the user about leaving behind change.

[0135] According to this embodiment, the paper original material is read using the image reading unit 22, so that the electronic data of the original material to be transmitted is obtained. Then, by counting the number of sheets in reading the original material, the number of sheets of the original material to be 


Therefore, in view of Nomura, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of acquire a number of pages of the document, the FAX transmission of the pages being completed; and determine whether the FAX transmission of all pages of the document is completed based on the number and determine that the output of all pages of the document is completed in response to a determination that the FAX transmission of all pages of the document is completed, incorporated in the device of Nagano, in order to determine the number of documents transmitted, which aids in creating an accurate charging method that operates based on actual transmissions (as stated in Nomura ¶ [07]).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano, as modified by Kato, as applied to claim 1 above, and further in view of Tanimoto (US Pub 2002/0156923).

Re claim 8: The teachings of Nagano in view of Kato are applied to independent claim 1 above.
Nagano teaches the information processing apparatus according to claim 1, wherein 
the circuitry is further configured to control transmission of the document accumulated in the storage to a further information processing apparatus (e.g. the MFP 

[0016] The main control section 11 houses a scanner controller 13 controlling an operation for achieving a scanner function, a facsimile controller 15 controlling an operation for achieving a facsimile function, a printer controller 17 controlling an operation for achieving a printer function, and a copy controller 19 controlling an operation for achieving a copy function. The main control section 11 has overall control for an operation of the entire copier.

[0017] The scanner section 21 includes an image irradiation lamp 23 and a charge coupled device (CCD) sensor 25 constituting a scanner (not shown). The image irradiation lamp 23 irradiates a document and the CCD sensor 25 receives its reflected light, whereby the scanner section 21 reads out an image from the document and outputs image data corresponding to the read-out image to the image processing section 31.

[0018] The image processing section 31 includes a correction section 33, an image manipulation section 35, and an image memory 37. The image processing section 31 processes the image data having been read out by the scanner section 21, with use of the correction section 33 and the image manipulation section 35 according to need, and stores the processed image data in the image memory 37 or outputs the processed image data to the engine section 41 and the facsimile communication section 61 etc. The correction section 33 makes a predetermined correction processing such as level correction, gamma correction, and the like to the image data which has been read out by the scanner section 21. The image manipulation section 35 executes a variety of manipulating processing such as compression or expansion and scaling of image data.

the circuitry is configured to set the state of the document to unread in response to the document being accumulated in the storage (e.g. a document that is not output 
set the state of the document to already read on condition that the output of all pages of the document is completed (e.g. when all of a document is displayed, printed or transmitted, this changes the status of the document to read, which is taught in ¶ [26], [49] and [50] above.). 

However, Nagano fails to specifically teach the features of the state of the document is set to already read in the further information processing apparatus.  
However, this is well known in the art as evidenced by Tanimoto.  Similar to the primary reference, Tanimoto discloses sending faxes between devices (same field of endeavor or reasonably pertinent to the problem).    
Tanimoto teaches the state of the document is set to already read in the further information processing apparatus (e.g. a device that is able to send a fax can check the fax server for received fax document, which is taught in ¶ [71] and [72].  When sending the fax document, the user can check the status of the fax document, which is shown in figure 4 and explained in ¶ [73], [74] and [78].  Figure 4 shows the read and unread state of the faxes sent by another device to a device able to send fax documents.).

[0066] The display 4 is a displaying device such as the liquid crystal display, and the CRT display, and displays the working condition of the facsimile server device 20, the image data of the original to be transmitted, and the received image data. The operation unit 5 comprises the character keys necessary for the operation of the facsimile server device 20, the ten-key numeric pad, the speed dial key, the one-touch dial key, the various function keys and/or the like. Further, by adopting a touch 
[0071] The facsimile server device 20 formed in the manner stated above comprises the HTTP server means, the image converting means, the image thumbnail displaying means, and the image data downloading means. By the facsimile communication function, the dotted image data forwarded from each of the client PCs 30-1 to 30-N and the dotted image data scanned by the scanner 2 is coded by the software in accordance with the coding method such as the MH, the MR, and the MMR which are defined in the standard of the facsimile communication, and then transmitted to the facsimile machine of the other end, while the coded data received from the facsimile machine of the other end is decoded into the image data by the software, is stored into the image memory 8, and is printed out by the printer 3 when necessary.

[0072] According to the first embodiment of the present invention, the coding and the decoding processing of the facsimile data is carried out at the side of the facsimile server device 20, but the client PCs 30-1 to 30-N may have the program for carrying out the coding and decoding processing of the facsimile, and the coding and decoding processing of the facsimile may be carried out by each of the client PCs 30-1 to 30-N. In such a case, the image data to be transmitted through the LAN 70 and the image data stored in the image memory 8 is the coded image data. The coded image data is not to be limited to the coded image data of the facsimile, and it may be specific image data formats such as GIF (Graphics Interchange Format), JPEG (Joint Photographic Experts Group), and PDF (Portable Document Format). In this case, the image data of these formats may be converted into the coded format of the facsimile at the facsimile server device 20.

[0073] FIG. 4 is a view showing the screen concerning "the image data of the received facsimile" which is displayed when accessing the HTTP server means of the facsimile server device 20 from the client PC 30 or the like. The image data received by the facsimile server device 20 via the public switched telephone network 80, for example, or the image data obtained by being scanned by the scanner 2 is stored in the hard disk drive 9, and the notification report of such a fact is sent to the 

[0074] At the client PC 30 side, when clicking the URL to be referred to, the WEB browser starts automatically, and for example, the corresponding displaying screen as shown in FIG. 4 is displayed. FIG. 4 shows a list of the contents of "the image data of the received facsimile". The date and time of the receiving, the telephone number of the transmitter, the number of pages, the read state or unread state are displayed concerning each image data. When clicking the section of "read state" or "unread state", the displaying screen shown in FIG. 5 appears.

[0078] According to the first embodiment of the present invention, the facsimile server device 20 of FIG. 3 is provided with the HTTP server means, and forms the server device comprising a complex function of FAX means, electronic mail means, and printing means. The facsimile server device 20 accumulates the image data of the received facsimile, the electronic mail or the like within the server, and by accessing from the WEB browser on the client PC 30, the received originals can be browsed or downloaded. In such a case, by creating links such that a key sort, thumbnail displaying, information of the transmitter, and the like of the received image data are formed as titles, and by clicking them, the original can be browsed or downloaded.

Therefore, in view of Tanimoto, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the state of the document is set to already read in the further information processing apparatus, incorporated in the device of Nagano, in order to allow a device that receives a fax document to view the document and resend without re-scanning, which makes the fax sending process more efficient (as stated in Tanimoto ¶ [32]).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagano, as modified by Kato, as applied to claim 1 above, and further in view of Goto (US Pub 2015/0092250).

Re claim 9: The teachings of Nagano in view of Kato are applied to independent claim 1 above.
However, Nagano fails to specifically teach the features of the information processing apparatus according to claim 1, wherein the storage comprises a cloud storage to which the information processing apparatus is connected.
However, this is well known in the art as evidenced by Goto.  Similar to the primary reference, Goto discloses a fax device that sends information to a cloud server (same field of endeavor or reasonably pertinent to the problem).    
Goto teaches wherein the storage comprises a cloud storage to which the information processing apparatus is connected (e.g. the facsimile apparatus is connected to a cloud server via a LAN, which is described in ¶ [26].).

[0025] Hereinafter, there will be described an overall configuration of a FAX receiving/forwarding system 1 in the first embodiment with reference to FIG. 1. The FAX receiving/forwarding system 1 comprises a FAX apparatus 10, one or more external FAX apparatus 11 (11A through 11N, as examples of another facsimile apparatus), and one or more cloud server(s) 12 (12A through 12F), "FAX" is an abbreviation for facsimile. The FAX apparatus 10 is an example of a facsimile apparatus. Further, each of the cloud servers 12 is an example of a forwarding destination.

[0026] The FAX apparatus 10 and the external FAX apparatus 11 are communicably connected to each other through a telephone network 13. Further, the FAX apparatus 10 and the cloud servers 

Therefore, in view of Goto, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the storage comprises a cloud storage to which the information processing apparatus is connected, incorporated in the device of Nagano, in order to store data in a cloud, which can aid in improving the selection of a forwarding destination (as stated in Goto ¶ [06] and [10]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park discloses determining the transmission of the fax to another destination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672